UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                       Airman First Class BRANDON A. CUTRER
                                United States Air Force

                                             ACM 38515

                                             01 July 2014

         Sentence adjudged 22 October 2013 by GCM convened at Altus Air Force
         Base, Oklahoma. Military Judge: Wendy L. Sherman (sitting alone).

         Approved Sentence: Dishonorable discharge, confinement for 3 years,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Matthew T. King.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                               ALLRED, WEBER and TELLER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court